Title: From George Washington to Lafayette, 8 June 1786
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My Dr Marqs
M[oun]t Vernon 8th June 1786.

You would be surprised at the old date of the letter herewith sent you, were I not to tell you that the vessel which carries it was to have sailed agreeably to the date, & by information was to do so every day since. Nothing new has occurred since it was written, nor should I have given you the trouble of a second letter by the same ship, had I not forgotten to mention in my last that Mrs Washington had packed & sent for Madame de la Fayette’s acceptance, a barrel of Virginia Hams. I do not know

that they are better, or so good as you make in France but as they are of our own manufacture (and you know the Virginia Ladies value themselves on the goodness of their bacon), and we recollect that it is a dish of which you are fond, she prevailed on me to ask your’s & Madame de la Fayette’s acceptance of them.
I wanted to have accompanyed them with an anchor of old Peach brandy, but could not provide any which I thought of such a quality as would do credit to the distillery of this liquor, & therefore sent none; and after all, both perhaps would have been better furniture for your Canteens on a long wet march, than for your table in Paris. It is unnecessary to repeat the assurances of the affection & regard with which I am &c. &c.

Go: Washington

